Case 2:19-cv-10173-SVW-PLA Document 28 Filed 07/31/20 Page 1 of 1 Page ID #:85



  1
  2
  3                                                                                JS-6
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ALFRED ROBATEAU,                              Case No. 19-cv-10173 SVW (PLAx)
 12                 Plaintiff,                      ORDER DISMISSING ENTIRE
 13                                                 ACTION WITH PREJUDICE
             v.                                     [Fed. R. Civ. P. 41(a)(1)(ii)]
 14   CITY OF PASADENA, PASADENA
 15   POLICE DEPARTMENT, CHIEF
      JOHN PEREZ, OFFICERS
 16   SALAZAR, WILF, ROSEN and
      GUERRERO, and DOES 1-10,
 17                 Defendants.
 18
 19
 20
 21
 22         Based on the parties’ stipulation pursuant to Fed. R. Civ. P. 41(a)(1)(ii), the Court
 23 orders the dismissal of this entire action, including all claims against each defendant,
 24 with prejudice. The parties bear their own fees and costs as to this action only.
 25
 26
 27 Dated:     July 31, 2020

 28                                                         United States District Judge

                                                 -1-
